Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant argues: “apparel includes a virtual 2D binding pattern that is distinct from 2D base pattern (Remarks, page 3). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “distinct”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s claim does not explicitly recite that the binding pattern is distinct from the base pattern.  Claim 1 recites “generating a virtual two-dimensional (2D) binding pattern combined with the one or more two-dimensional (2D) base pattern…based on the binding region”.  It is unclear at which point in the process of Fig. 1 the pattern would be considered distinct. 
Additionally, as disclosed by Grinspun at ¶ 78: “the interactive garment designing application can sew boundaries of corresponding panels using Hookean springs. Generally speaking, the boundaries do not correspond in length (a feature in dressmaking used to effect pleats and ruffles) or in connectivity. Accordingly, the application connects the emitting vertices 

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale

The result of the process of Fig. 13 is a calculated binding pattern attaching two 2D panels, which falls within the current scope of claim 1.
Applicant argues: “a binding pattern is supplemental materials or seam that is attached to 2D base pattern to reinforce stiffness” (Remarks, Page 3-4)
Grinspun discloses at ¶ 78: “for example, in FIG. 13. To avoid gaps at the seams, the seam springs can be substantially stiffer than textile tensile stiffness”  Grinspun discloses supplemental material (thread) and modifying the thread pattern to change stiffness.  Grinspun’s use of thread modification would therefore fall within the current scope of “binding pattern” 

For the same reasons as above the use of springs in Fig. 13 to calculate a sewing pattern would result in combining a 2D pattern with a binding pattern.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-14, 20, 25, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grinspun (US 2014/0114620)
Claim 1
Grinspun discloses a method of simulating apparel, the method comprising: 

    PNG
    media_image2.png
    600
    639
    media_image2.png
    Greyscale

receiving a user input for setting a binding region of the apparel draped to a three-dimensional (3D) avatar model (Grinspun, ¶ 53: “the multiple interactive tools provided by the application can include a sewing or pleating tool that allows the user to specify that two boundary segments be sewn together. For example, when using a mouse or other user input device, the user can select two boundary segments (e.g., either in the two-dimensional patterns or in the three-dimensional draped representation) to indicate that the two boundary segments be sewn together”); 
generating a virtual two-dimensional (2D) binding pattern combined with the one or more two-dimensional (2D) base pattern constituting the apparel, based on the binding region (Grinspun, ¶ 38: “the application can provide the user with an interactive bidirectional editing feature that maintains correspondence between the flat patterns 120 shown in the two-dimensional view 110 and the three-dimensional draped representation 140 shown in the three-dimensional view 130. For example, in response to altering the two-dimensional flat pattern 120 (e.g., adding or modifying a dart, altering the shape or position of a pattern boundary, etc.), the application can simultaneously and/or synchronously simulate and update the corresponding three-dimensional draped representation with the alterations as the flat pattern is being altered. ; and 
draping the apparel onto the three-dimensional (3D) avatar model by combining the at least one 2D base pattern and the virtual 2D binding pattern based on at least one binding attribute of the virtual 2D binding pattern (Grinspun, ¶ 36: “the application can display a design window 110 that includes two-dimensional flat patterns 120 used to create a garment. As also shown in FIG. 1, the application can simultaneously display a simulation window 130 that includes a three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150”).
Claim 12
Grinspun further discloses wherein the at least one binding attribute comprises a stitch attribute to the binding region (Fig. 13; ¶ 79): 

    PNG
    media_image3.png
    521
    546
    media_image3.png
    Greyscale

“the application can estimate the penalty stiffness to obtain a sufficient seal at the seams.”
Claim 13
Grinspun further discloses receiving a modification of the one or more base patterns 2D base patterns (Grinspun, ¶¶ 46, 52: “. As shown, each of the designed garments started with a selected template and the user modified the selected template by changing boundary lines, adding darts, changing sewing or stitching (e.g., pleating, ruffling, etc.), and/or changing particular parameters to achieve the desired garment…For example, the user can apply the dart tool by drawing sketch lines 610. As shown in FIG. 6, if the user using the dart tool creates a line  
modifying the binding region according to the modification (Grinspun, ¶ 52: “In response, simulation 620 illustrates that the application can automatically sew and stitch together both sides of the cut line”); and 
modifying the virtual 2D binding pattern according the modified binding area (Grinspun, ¶ 78: “Accordingly, the application connects the emitting vertices of one panel with springs anchored at receiving boundary edges of the other panel. This is illustrated, for example, in FIG. 13. To avoid gaps at the seams, the seam springs can be substantially stiffer than textile tensile stiffness. The consequent linear system has stiff and weak components, thus the success of ILU(0) preconditioning can depend on the permutation of matrix entries”).
Claim 14
	The same teachings and rationales in claim 1 are applicable to claim 14 (embodiment as computer readable medium disclosed by ¶ 16)
Claim 20
	The same teachings and rationales in claim 1 are applicable to claim 20 (system and related components disclosed by ¶ 15)


	The same teachings and rationales in claim 13 are applicable to claim 25.
Claim 26
	Grinspun further discloses a display to display the 3D avatar model to which the apparel is draped (Grinspun, Fig. 1; display of avatar)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun (US 2014/0114620) in view of Lastra (US Patent 8,249,738)
	
Claim 4
Grinspun does not explicitly disclose, but Lastra makes obvious wherein the user input indicates a binding start point, a binding end point, and a binding path of the binding region (Lastra, “A base pattern 13a can be defined by a face having a non-zero bounded surface on the virtual surface 11a and corresponding to a closed arc path 19 of a planar graph 21 associated with the virtual surface 11a, as illustrated in FIG. 3.  It will be noted that a graph G=(V, E) is 
 Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a starting and ending point.  The motivation would have been to allow definition of different patterns.  Additionally Lastra is in the same field of endeavor and addresses stitching and cutting of garments for purposes of design. 

Claim 11
Grinspun does not explicitly disclose, but Lastra makes obvious further comprising: 
receiving a user input defining at least one binding attribute, wherein the at least one binding attribute is a visual property corresponding to the virtual 2D binding pattern, a physical property of the virtual 2D binding pattern, a direction of a grain line, a binding length ratio, a binding width, or a binding type, wherein the virtual 2D binding pattern is attached to the one or more base pattern according to the at least one binding attribute (e.g. visual property an d binding type: “FIGS. 6A to 13B illustrate other examples of the addition of a three-dimensional style effect on a three-dimensional virtual surface. Obviously, the same examples can be applied for the addition of a two-dimensional style effect on a two-dimensional virtual surface.”)
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider attributes as claimed.  As disclosed by Lastra, Col. 1, improved . 
Allowable Subject Matter
Claims 5-7, 9-10, 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Grinspun does not consider the width / length, angle or a ratio of the binding area as claimed in claims 5-7, 9-10 or 21-24.
Lastra considers width and length of a binding pattern but does not consider a ratio or angle.
The subject matter of claims 5-7, 9-10 and 21-24 is therefore not disclosed or suggested by the cited prior art. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brodsky (US 2019/0272679) considers a similar system to Grinspun (see Fig. 7):

    PNG
    media_image4.png
    638
    823
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN M GRAY/Primary Examiner, Art Unit 2611